Title: To Thomas Jefferson from Henry Dearborn, 10 December 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department December 10th 1804
                  
                  I have the honor to propose for your approbation Peter Ogilvie Jnr. of New York and Ethan Allen of Vermont as Cadets in the Corps of Artillerists.
                   Accept, Sir, the assurances of my high respect & consideration
                  
                     H. Dearborn 
                     
                  
                  
                     [Order by TJ]
                     Dec. 10. 04.
                     Approved
                  
                  
                     Th: Jefferson 
                     
                  
               